         Case 6:20-cv-00249-JCB Document 1 Filed 05/11/20 Page 1 of 7 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

    TROY VERM, individually and on behalf of all         Case No.: 6:20-cv-00249
    others similarly situated,                           Collective Action (29 U.S.C. § 216(b))

    v.

    D&G DIRECTIONAL DRILLING, INC.


                               COLLECTIVE ACTION COMPLAINT

                                                SUMMARY

            1.    This lawsuit seeks to recover overtime compensation for Troy Verm and his similarly

situated co-workers – labor hands and other similarly situated laborers (collectively “Non-Exempt

Laborers”) – who work or have worked for D&G Directional Drilling, Inc. (hereinafter, “Defendant”

or “D&G”), throughout the United States.

            2.    According to their website, D&G “has been performing horizontal directional drilling

for over 30 years.” 1

            3.    D&G provides oil and gas companies such as Kinder Morgan, Sempra Energy, and

Price Gregory with Non-Exempt Laborers to assist in drilling and pipeline construction needs

throughout the United States. 2

            4.    D&G pays its Non-Exempt Laborers partly on an hourly basis, and then also pays

them additional wages for that week’s work on the same or separate paycheck. These additional wages

are subject to applicable payroll taxes and are included in Non-Exempt Laborers’ year end wage

amounts on the pay stubs.



1
    About Us, available at https://dgdirectional.com/about-us-1 (last visited April 27, 2020).
2
    Id.
   Case 6:20-cv-00249-JCB Document 1 Filed 05/11/20 Page 2 of 7 PageID #: 2



        5.      Despite being non-exempt employees, D&G has failed to properly pay Non-Exempt

Laborers overtime compensation at 1.5 times their regular rate of pay. Specifically, D&G did not

factor in all compensation it paid Non-Exempt Laborers when calculating the regular rate of pay for

purposes of calculating and paying overtime. As a result, D&G has significantly underpaid Non-

Exempt Laborers for overtime hours worked.

        6.      Verm brings this action on behalf of himself and all other similarly situated Non-

Exempt Laborers who elect to opt in to this action pursuant to the Fair Labor Standards Act, 29 U.S.C.

§§ 201 et seq. (“FLSA”), and specifically, the collective action provision of 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

        7.      This Court has original jurisdiction under 29 U.S.C. § 216(b), 28 U.S.C. §§ 1331(a),

1332(a), and/or pursuant to 28 U.S.C. § 1367.

        8.      The proposed collective action includes a total number of plaintiffs in excess of 100.

        9.      Venue is proper in the Tyler Division of the Eastern District of Texas because D&G

resides in this District and performs substantial business in this District

                                             THE PARTIES

        10.     Verm is an adult individual who is a current resident of the State of Texas.

        11.     Verm was employed by D&G as a labor hand from approximately January 6, 2020

through March 13, 2020.

        12.     At all relevant times, Verm was an “employee” of D&G as defined by the FLSA.

        13.     At all relevant times, D&G was Verm’s “employer” as defined in the FLSA.

        14.     A written consent form for Verm is being filed with this Collective Action Complaint.

        15.     D&G Directional Drilling, Inc. is a domestic for-profit corporation organized and

existing under the laws of Texas.

        16.     D&G Directional Drilling, Inc.’s principal executive office and corporate headquarters



                                                  -2-
   Case 6:20-cv-00249-JCB Document 1 Filed 05/11/20 Page 3 of 7 PageID #: 3



are located at 4581 N FM 2869, Winnsboro, Texas 75494.

        17.     At all relevant times, D&G Directional Drilling, Inc.’s has maintained control,

oversight, and direction over Verm and similarly situated employees, including, but not limited to,

hiring, firing, disciplining, timekeeping, payroll, and other employment practices.

        18.     D&G Directional Drilling, Inc.’s applies the same employment policies, practices, and

procedures to all Non-Exempt Laborers Workers at their locations throughout the United States.

        19.     At all times relevant, D&G Directional Drilling, Inc.’s has had an annual gross volume

of sales in excess of $500,000.00 and had employees that handled, worked on, or sold goods or

materials that were produced for interstate commerce or that traveled in interstate commerce, such as

vehicles, telephones, office equipment, tools, and safety equipment.

                                                  FACTS

        20.     Verm was employed by D&G as a labor hand from approximately January 2020 to

March 13, 2020 in Winnsboro, Texas.

        21.     During the course of his employment, Verm regularly worked over 40 hours per week

up to approximately 60 hours in a workweek.

        22.      Despite regularly working over 40 hours per week, D&G did not properly pay Verm

proper overtime compensation for all hours worked over 40. In this regard, D&G compensated Verm

in part on an hourly basis on his paystubs, specifically, $20.00 per hour. In addition to this hourly wage,

Verm would also receive additional wages on the same or separate paystub. This additional

compensation was subject to taxes, included in his year to date wage amounts, and depended upon

the hours worked by Verm.




                                                   -3-
   Case 6:20-cv-00249-JCB Document 1 Filed 05/11/20 Page 4 of 7 PageID #: 4



       23.     D&G failed to pay Verm proper overtime compensation because it failed to pay him

1.5 times his regular rate of pay, which should have included all wages received and not just those

labeled as hourly rates of pay. As a result, D&G significantly underpaid Verm for overtime hours

worked.

                               COLLECTIVE ACTION ALLEGATIONS

       24.     Verm brings the First Cause of Action, an FLSA claim, on behalf of himself and all

similarly situated persons who work or have worked as Non-Exempt Laborers for D&G throughout

the United States who elect to opt-in to this action (the “FLSA Collective”).

       25.     D&G is liable under the FLSA for, inter alia, failing to properly compensate Verm and

the FLSA Collective.

       26.     Consistent with D&G’s policies and patterns or practices, Verm and the FLSA

Collective were not paid the proper premium overtime compensation of 1.5 times their regular rates

of pay for all hours worked beyond 40 per workweek.

       27.     All of the work that Verm and the FLSA Collective have performed has been assigned

by D&G, and/or D&G has been aware of all of the work that Verm and the FLSA Collective have

performed.

       28.     As part of their regular business practice, D&G has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Verm

and the FLSA Collective. This policy and pattern or practice includes, but is not limited to, willfully

failing to pay their employees, including Verm and the FLSA Collective, proper premium overtime

wages for all hours worked in excess of 40 hours per workweek.

       29.     D&G’s unlawful conduct, as described in this Complaint, is pursuant to a corporate

policy or practice of minimizing labor costs by failing to properly pay overtime compensation to its

employees.



                                                 -4-
   Case 6:20-cv-00249-JCB Document 1 Filed 05/11/20 Page 5 of 7 PageID #: 5



        30.    D&G is aware or should have been aware that federal law required it to pay Verm and

the FLSA Collective overtime premiums for all hours worked in excess of 40 per workweek.

        31.    There are many similarly situated current and former Non-Exempt Laborers who have

been denied overtime pay in violation of the FLSA who would benefit from the issuance of a court-

supervised notice of this lawsuit and the opportunity to join it. This notice should be sent to the FLSA

Collective pursuant to 29 U.S.C. § 216(b).

        32.    Those similarly situated employees are known to D&G, are readily identifiable, and

can be located through D&G’s records.

                                  FIRST CAUSE OF ACTION
                         Fair Labor Standards Act – Overtime Wages
                    (Brought on behalf of Plaintiff and the FLSA Collective)

        33.    Verm realleges and incorporates by reference all allegations in all preceding paragraphs.

        34.    The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the

supporting federal regulations, apply to D&G and protect Plaintiff and the members of the FLSA

Collective.

        35.    During this time, Verm and the FLSA Collective regularly worked in excess of 40

hours per week.

        36.    D&G failed to pay Verm and the FLSA Collective the premium overtime wages to

which they were entitled under the FLSA – at a rate of 1.5 times their regular rates of pay, which

should have included all compensation earned per workweek – for all hours worked beyond 40 per

workweek.

        37.    As a result of D&G’s willful violations of the FLSA, Verm and the FLSA Collective

have suffered damages by being denied overtime compensation in amounts to be determined at trial,

and are entitled to recovery of such amounts, liquidated damages, attorneys’ fees, costs, and other

compensation pursuant to 29 U.S.C. §§ 201 et seq.



                                                 -5-
   Case 6:20-cv-00249-JCB Document 1 Filed 05/11/20 Page 6 of 7 PageID #: 6



                                         PRAYER FOR RELIEF

        WHEREFORE, Verm, individually, and on behalf of all other similarly situated persons,

respectfully requests that this Court grant the following relief:

        A.      That, at the earliest possible time, Verm be allowed to give notice of this collective

action, or that the Court issue such notice, to all Non-Exempt Laborers who are presently, or have at

any time during the three years immediately preceding the filing of this suit, up through and including

the date of this Court’s issuance of court-supervised notice, worked for D&G. Such notice shall

inform them that this civil action has been filed, of the nature of the action, and of their right to join

this lawsuit if they believe they were denied proper wages;

        B.      Unpaid overtime wages and an additional and equal amount as liquidated damages

pursuant to the FLSA and the supporting United States Department of Labor Regulations;

        C.      Issuance of a declaratory judgment that the practices complained of in this Complaint

are unlawful under the FLSA, as well as under the relevant state laws.

        D.      Reasonable attorneys’ fees and costs of the action; and

        E.      Such other relief as this Court shall deem just and proper.

Dated: May 11, 2020                                      Respectfully submitted,

                                                                /s/ David I. Moulton
                                                         By: _____________________________
                                                                Richard J. (Rex) Burch
                                                                Texas Bar No. 24001807
                                                                David I. Moulton, Lead Attorney
                                                                Texas Bar No. 24051093
                                                         BRUCKNER BURCH PLLC
                                                         8 Greenway Plaza, Suite 1500
                                                         Houston, Texas 77046
                                                         Telephone:    (713) 877-8788
                                                         Telecopier:   (713) 877-8065
                                                         rburch@brucknerburch.com
                                                         dmoulton@brucknerburch.com




                                                   -6-
Case 6:20-cv-00249-JCB Document 1 Filed 05/11/20 Page 7 of 7 PageID #: 7



                                        FITAPELLI & SCHAFFER, LLP
                                        Joseph A. Fitapelli, pro hac vice forthcoming
                                        Armando A. Ortiz, pro hac vice forthcoming
                                        28 Liberty Street, 30th Floor
                                        New York, New York 10005
                                        Telephone: (212) 300-0375

                                        Attorneys for Plaintiff




                                  -7-
